05/21/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0393



                                    No. DA 18-0393


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

QUINTON RAND SEDERDAHL,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 23, 2020, within which to prepare, serve, and file its response

brief.




MPD                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 21 2020